Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		Applicant’s amendments dated 7/14/2020 are considered and entered into record.  Claims 3, 6-11 and 13-15 are currently pending in the instant application. 
3.		Claims 9 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 August 2019.
4.		Claims 3, 6-8 and 10-11, drawn to a peptide, a fusion product and a pharmaceutical composition comprising the fusion product, are directed to the elected invention.

Rejections withdrawn
5.		Upon consideration of a terminal disclaimer dated 7/14/2020 to obviate a provisional double patenting rejection over co-pending application 16/544,671, the rejection over ‘671 claims is withdrawn.

	Rejoinder of Groups I and III
6.		Claims 3, 7-8 and 10-11 (Group I) are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13, 14 and 15 (Group III) directed to the process of making or using an allowable product, previously withdrawn from consideration as drawn to a non-elected invention, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

	Rejoinder of species
8.		The restriction requirement between the cell penetrating peptide species, as set forth in the Office action mailed on 6/4/2019 (page 3), has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. In view of the withdrawal of said restriction requirement, all species in instant claims 7 and 15 will be rejoined and examined with the elected dNP2 (Hph-1 and VP22 were previously rejoined – see Office Action dated 10/17/19, para 4), in the instant office action.
9.		In view of the above noted withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
10.		An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 
12.	Please update the claims to read as follows (portions that are struck through or 
are within parenthesis indicate deletions, while portions that are underlined indicate insertions, 
as per the current amendment):

	Please cancel claims 9 and 14.

13.    (Currently Amended) A method for treating multiple sclerosis in a subject in need thereof, comprising administering the pharmaceutical composition according to claim 10 to the subject.


13.		The peptide sequence of SEQ ID NO: 4 recited in claims 3 and 6, is novel and free of the art. The only prior art reference of the claimed peptide has been disclosed in related application/s from which the instant application derives priority. 
14.		Rejoined method claims 13 and 15 depending from claim 10, are directed to a method of treating multiple sclerosis by administering a pharmaceutical composition comprising the claimed fusion product. The instant specification teaches that treatment with dNP2-ctCTLA-4 fusion products results in reduced clinical score in a EAE mouse model for multiple sclerosis, and inhibition of IL-2 expression (page 62, para 1, 4; Test Examples 3, 4; Figures 7-10, 18). The specification is enabled for the invention. 
15.		The claims are directed to patent eligible subject matter under 35 USC 101. All claims meet 35 U.S.C. 112- second paragraph requirements because the claims point out and distinctly claim the invention. 


Conclusion
16.		Claims 3, 6-8, 10-11, 13 and 15 are allowable.

Advisory information
17.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
18.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		
/A. D./
Examiner, Art Unit 1649
9 March 2021

/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644